DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 5/4/2022 have been entered.  Claims 1, 3, 4, 6, 8-11, 13, 14, 16 and 18 have been amended.  Claims 2, 12, 17 have been cancelled.  No claims have been added.  Claims 1, 3-11, 13-16 and 18-20 are currently pending in this application, with claims 1, 11 and 16 being independent.  This Action is made FINAL.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, 13-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marti, et al (US PG Publication 2014/0141796), hereafter Marti, in view of Colucci, et al (US PG Publication 2016/0238690), hereafter Colucci.

Regarding claim 1, Marti teaches a computer-implemented method comprising: 
allocating, by the computing system, particles to sampling locations within a threshold distance of the first position of a mobile device
([0060] - The location estimator can include a particle filter that samples candidate locations of the mobile device.  Distribution of the particles is used to determine the location of the mobile device
 [0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments that are visible to the candidate location.  If the distance between the candidate location and the segment is smaller than a threshold, the candidate location is mapped onto the segment using an orthogonal projection
(particles include the samples of candidate locations that are distributed and used to determine the location of the mobile device, located within a threshold distance of a candidate location on the segment));
measuring, by the computing system, changes to the first position of the mobile device
([0034] - The location estimator receives sensor measurements periodically, which are used to update the positions of the candidate locations
[0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter
(Measuring motions that determine updates/changes to the candidate location)); 
assigning, by the computing system, at least some of the particles to new sampling locations based on the measured changes to the first position of the mobile device
([0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter.  A pathway matching step is performed to update candidate locations based on information about pathways in the venue
(The motion information (used for updating/changing the candidate locations – see [0034]) is received and used to update the candidate locations (sampled by the particle filter – see [0060]))); and 
estimating, by the computing system, a second position of the mobile device within the setting based on the new sampling locations
([0073] - A pathway matching step is performed to update candidate locations based on information about pathways in the venue.  Some of the candidate locations are mapped to nearby segments of pathways, or shifted toward the segments.  The current location estimate can be determined using a probability density function on the candidate locations
(Due to the updating of the sampled candidate locations, the candidate locations are shifted towards other segments, and the current location now determined using the updated candidate locations)).
Marti does not teach
estimating, by a computing system, a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and
comparing the strength of the communication signals received by the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device.

In the same field of endeavor, Colucci teaches the limitations not taught by Marti, including
estimating, by a computing system, a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and comparing the strength of the communication signals received by the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device
([0038] FIG. 3 is a flow diagram of the localization method (indoor localization – see [0035]), which includes, during the scanning, the steps of:
detection of RSSI value for each transmitter (beacon transmitter - see [0057], where the localization device T possessed by the user U performs a scan and retrieves the list of beacons B detected with their RSSI value) and comparison with a threshold value; 
determining whether RSSI > threshold; and 
determining a position/location of a localization device
[0041] localization device associated with a user U, such as a smart phone
(The localization method includes comparing the RSSI/strength of communication signals, transmitted by beacons B and received by the localization/mobile device, with threshold/pre-determined strength, where the communication signals of the beacons B are associated with a position/location within the indoor setting (indoor localization), for estimating the first position of the mobile device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Marti, which includes determining a location of a mobile device based on an associated set of particles, to include Colucci’s teaching of determining a location of a mobile device based on an associated set of beacon signals, for the benefit of initially checking the validity of a localization system and by carrying out a test step during which a mobile localization device possessed by a user U performs a scan and retrieves a list of beacons detected with their RSSI value (see [0057]).

Regarding claim 3, Marti, in view of Colucci, teaches the computer-implemented method of claim 1.
Marti further teaches
wherein allocating particles to the sampling locations within the threshold distance of the first position further comprises: 
determining, by the computing system, an area around the first position of the mobile device based on the threshold distance
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation
[0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments representing pathways in the venue that are visible to the candidate location. A segment having the shortest distance to the candidate location is identified.  If the distance between the candidate location and the segment is smaller than a threshold (e.g., dq/2 in Equation 1), the candidate location is mapped onto the segment); and 
applying, by the computing system, a particle filter that randomly assigns the particles within the area
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation).

Regarding claim 6, Marti, in view of Colucci, teaches the computer-implemented method of claim 1.
Marti further teaches
wherein assigning at least some of the particles to new sampling locations based on the measured changes to the first position of the mobile device further comprises: 
assigning, by the computing system, a weight to at least one particle based on a distance between a sampling location associated with the at least one particle and the first position of the mobile device, wherein the assigned weight represents a likelihood that the sampling location associated with the at least one particle is near the first position of the mobile device
([0111] - If the distance between the candidate location and the segment is smaller than a threshold (e.g., dq/2 in Equation 1), the candidate location is mapped onto the segment using an orthogonal projection. If the distance between the candidate location and the segment is equal to or greater than the threshold, the candidate location is mapped to an updated candidate location that is closer to, but not on, the segment. A weight value w is calculated according to a probability distribution function. The weight value w is used to determine the amount of shift from the candidate location to toward the segment. Location estimator 904 can then determine a current location of mobile device 106 (location at time k) using the probability density, including designating a most likely location of mobile device 106 as the current location of mobile device 106).

Regarding claim 7, Marti, in view of Colucci, teaches the computer-implemented method of claim 6.
Marti further teaches
 further comprising: 
removing, by the computing system, at least one assigned particle based on a threshold weight, wherein a weight associated with the at least one assigned particle is less than the threshold weight
([0114] - Mobile device 106 can remove candidate location 1014 from the particle filter based on the impossibility
[0115] - Mobile device 106 can assign a distinct weight to each of the candidate locations 1020, 1022, and 1024 for the particle filter).

Regarding claim 8, Marti, in view of Colucci, teaches the computer-implemented method of claim 7.
Marti further teaches
further comprising:
adding, by the computing system, at least one new particle based on the first position of the mobile device, wherein a number of particles added is equal to a number of particles removed
([0114] - Mobile device 106 can remove candidate location 1014 from the particle filter based on the impossibility
[0115] – Upon determining that mobile device 106 is non-stationary, mobile device 106 can generate candidate locations for time t for a particle filter. The candidate locations can include location distribution sampled by the particle filter.  Mobile device 106 can determine that candidate location 1020 is a more likely location of mobile device 106 than candidate location 1022 is
(Removing one particle and replacing with another)).

Regarding claim 10, Marti, in view of Colucci, teaches the computer-implemented method of claim 1.
Marti further teaches 
wherein estimating the second position of the mobile device within the setting further comprises: 
determining, by the computing system, to cease measurement of changes to the second position of the mobile device based on satisfaction of at least one condition
([0075] – Sampling device 202 can record a sensor reading measuring signals from one or more signal sources
 [0076] Venue 204 may include space 214 for which no sampling data exist. Space 214 can be a space not reached by sampling device 202, or a space where sampling device 202 moved through without staying long enough to obtain a reading of the signal
(Time or space condition not met, no measurements taken)).

Regarding claim 11, Marti teaches a system comprising:
at least one processor
([0164] - Processor 1602); and 
a memory storing instructions that, when executed by the at least one processor
([0164] The term "computer-readable medium" refers to a medium that participates in providing instructions to processor 1602 for execution), 
cause the system to perform: 
allocating particles to sampling locations within a threshold distance of the first position of the mobile device
([0060] - The location estimator can include a particle filter that samples candidate locations of the mobile device.  Distribution of the particles is used to determine the location of the mobile device
[0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments that are visible to the candidate location.  If the distance between the candidate location and the segment is smaller than a threshold, the candidate location is mapped onto the segment using an orthogonal projection
(particles include the samples of candidate locations that are distributed and used to determine the location of the mobile device, located within a threshold distance of a candidate location on the segment));
measuring changes to the first position of the mobile device
([0034] - The location estimator receives sensor measurements periodically, which are used to update the positions of the candidate locations
[0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter
(Measuring motions that determine updates/changes to the candidate location)); 
assigning at least some of the particles to new sampling locations based on the measured changes to the first position of the mobile device
([0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter.  A pathway matching step is performed to update candidate locations based on information about pathways in the venue
(The motion information (used for updating/changing the candidate locations – see [0034]) is received and used to update the candidate locations (sampled by the particle filter – see [0060]))); and 
estimating a second position of the mobile device within the setting based on the new sampling locations
([0073] - A pathway matching step is performed to update candidate locations based on information about pathways in the venue.  Some of the candidate locations are mapped to nearby segments of pathways, or shifted toward the segments.  The current location estimate can be determined using a probability density function on the candidate locations
(Due to the updating of the sampled candidate locations, the candidate locations are shifted towards other segments, and the current location now determined using the updated candidate locations)).
Marti does not teach
estimating a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and comparing the strength of the communication signals received from the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device.

In the same field of endeavor, Colucci teaches the limitations not taught by Marti, including
estimating a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and comparing the strength of the communication signals received from the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device
([0038] FIG. 3 is a flow diagram of the localization method (indoor localization – see [0035]), which includes, during the scanning, the steps of:
detection of RSSI value for each transmitter (beacon transmitter - see [0057], where the localization device T possessed by the user U performs a scan and retrieves the list of beacons B detected with their RSSI value) and comparison with a threshold value; 
determining whether RSSI > threshold; and 
determining a position/location of a localization device
[0041] localization device associated with a user U, such as a smart phone
(The localization method includes comparing the RSSI/strength of communication signals, transmitted by beacons B and received by the localization/mobile device, with threshold/pre-determined strength, where the communication signals of the beacons B are associated with a position/location within the indoor setting (indoor localization), for estimating the first position of the mobile device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Marti, which includes determining a location of a mobile device based on an associated set of particles, to include Colucci’s teaching of determining a location of a mobile device based on an associated set of beacon signals, for the benefit of initially checking the validity of a localization system and by carrying out a test step during which a mobile localization device possessed by a user U performs a scan and retrieves a list of beacons detected with their RSSI value (see [0057]).

Regarding claim 13, Marti, in view of Colucci, teaches the system of claim 11.
Marti further teaches 
wherein allocating particles to the sampling locations within the threshold distance of the first position further causes the system to perform: 
determining an area around the first position of the mobile device based on the threshold distance
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation
[0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments representing pathways in the venue that are visible to the candidate location. A segment having the shortest distance to the candidate location is identified.  If the distance between the candidate location and the segment is smaller than a threshold (e.g., dq/2 in Equation 1), the candidate location is mapped onto the segment); and 
applying a particle filter that randomly assigns the particles within the area
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation).

Regarding claim 16, Marti teaches 
a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising
([0164] The term "computer-readable medium" refers to a medium that participates in providing instructions to processor 1602 for execution):
allocating particles to sampling locations within a threshold distance of the first position of the mobile device
([0060] - The location estimator can include a particle filter that samples candidate locations of the mobile device.  Distribution of the particles is used to determine the location of the mobile device
 [0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments that are visible to the candidate location.  If the distance between the candidate location and the segment is smaller than a threshold, the candidate location is mapped onto the segment using an orthogonal projection
(particles include the samples of candidate locations that are distributed and used to determine the location of the mobile device, located within a threshold distance of a candidate location on the segment));
measuring changes to the first position of the mobile device
([0034] - The location estimator receives sensor measurements periodically, which are used to update the positions of the candidate locations
[0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter
(Measuring motions that determine updates/changes to the candidate location)); 
assigning at least some of the particles to new sampling locations based on the measured changes to the first position of the mobile device
([0073] – Particle filter engine 118 can receive from sensors 114 motion information of mobile device 106 and then updates the particle filter.  A pathway matching step is performed to update candidate locations based on information about pathways in the venue
(The motion information (used for updating/changing the candidate locations – see [0034]) is received and used to update the candidate locations (sampled by the particle filter – see [0060]))); and 
estimating a second position of the mobile device within the setting based on the new sampling locations
([0073] - A pathway matching step is performed to update candidate locations based on information about pathways in the venue.  Some of the candidate locations are mapped to nearby segments of pathways, or shifted toward the segments.  The current location estimate can be determined using a probability density function on the candidate locations
(Due to the updating of the sampled candidate locations, the candidate locations are shifted towards other segments, and the current location now determined using the updated candidate locations)).
Marti does not teach
estimating a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and comparing the strength of the communication signals received by the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device.

In the same field of endeavor, Colucci teaches the limitations not taught by Marti, including
estimating a first position of a mobile device within a setting based on communication signals received from a plurality of beacons, wherein estimating the first position of the mobile device comprises:
determining strength of the communication signals that are received by the mobile device from the plurality of beacons, and comparing the strength of the communication signals received by the mobile device with pre-determined strength of communication signals associated with a location within the setting, for estimating the first position of the mobile device
([0038] FIG. 3 is a flow diagram of the localization method (indoor localization – see [0035]), which includes, during the scanning, the steps of:
detection of RSSI value for each transmitter (beacon transmitter - see [0057], where the localization device T possessed by the user U performs a scan and retrieves the list of beacons B detected with their RSSI value) and comparison with a threshold value; 
determining whether RSSI > threshold; and 
determining a position/location of a localization device
[0041] localization device associated with a user U, such as a smart phone
(The localization method includes comparing the RSSI/strength of communication signals, transmitted by beacons B and received by the localization/mobile device, with threshold/pre-determined strength, where the communication signals of the beacons B are associated with a position/location within the indoor setting (indoor localization), for estimating the first position of the mobile device)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Marti, which includes determining a location of a mobile device based on an associated set of particles, to include Colucci’s teaching of determining a location of a mobile device based on an associated set of beacon signals, for the benefit of initially checking the validity of a localization system and by carrying out a test step during which a mobile localization device possessed by a user U performs a scan and retrieves a list of beacons detected with their RSSI value (see [0057]).

Regarding claim 18, Marti, in view of Colucci, teaches the non-transitory computer-readable storage medium of claim 16.
Marti further teaches
wherein allocating particles to the sampling locations within the threshold distance of the first position further causes the computing system to perform:
determining an area around the first position of the mobile device based on the threshold distance
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation
[0111] - For each candidate location sampled by the particle filter, a search is performed to identify the pathway segments representing pathways in the venue that are visible to the candidate location. A segment having the shortest distance to the candidate location is identified.  If the distance between the candidate location and the segment is smaller than a threshold (e.g., dq/2 in Equation 1), the candidate location is mapped onto the segment); and 
applying a particle filter that randomly assigns the particles within the area
([0073] - Particle filter engine 118 can determine an initial location of mobile device 106, for example, by using random location in the venue or using a first observation).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Marti, in view of Colucci, and further in view of Huang, et al (US PG Publication 2010/0134288), hereafter Huang.

Regarding claim 9, Marti, in view of Colucci, teaches the computer-implemented method of claim 1.
Marti, in view of Colucci, does not teach
wherein estimating the second position of the mobile device within the setting further comprises:
determining, by the computing system, an average value based on coordinates associated with the particles; and
determining, by the computing system, coordinates associated with the second position of the mobile device based on the average value.
In the same field of endeavor, Huang teaches the limitations not taught by Marti, in view of Colucci, including
wherein estimating the second position of the mobile device within the setting further comprises:
determining, by the computing system, an average value based on coordinates associated with the particles
([0044] - AKNN estimator is able to output a location as an average of the top k locations' coordinates); and
determining, by the computing system, coordinates associated with the second position of the mobile device based on the average value
([0044] - AKNN estimator is able to output a location as an average of the top k locations' coordinates.  The radio badge will obtain an estimated location from the positioning engine
[0048] - The method of this invention also determines whether the radio badge is in a mobile state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Marti, in view of Colucci, which includes determining a location of a mobile device based on an associated set of particles, to include Huang’s teaching of determining a location of a mobile device based on an average of coordinates, for the benefit of improving localization accuracy (see [0044]).


Allowable Subject Matter
Claims 4, 5, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berkovich, et al (US PG Publication 2018/0288728), hereafter Berkovich, teaches a system that includes a method of indoor positioning of a mobile terminal that includes using beacon values in excess of a signal strength level and a particle filter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641